       Case 2:12-md-02323-AB Document 11096 Filed 06/04/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’    CONCUSSION    INJURY MDL No. 2323
 LITIGATION

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                              Plaintiffs,
             v.
 National Football League and NFL
 Properties, LLC, successor-in-interest to NFL
 Properties, Inc.,
                              Defendants.

 THIS DOCUMENT RELATES TO:

 McCorvey Law LLC v. Errict Rhett
 Attorney Lien Dispute
 (Doc. No. 8048)

 AND

 Locks Law Firm v. Errict Rhett
 Attorney Lien Dispute
 (Doc. No. 10769)

                                            ORDER

       AND NOW, this 4th day of June, 2020, for the reasons set out in the accompanying

Memorandum Opinion, the Claims Administrator is ORDERED to disburse the withheld funds in

accordance with the Memorandum Opinion, the provisions of the Settlement Agreement, and all

Court Orders regarding implementation.

                                                 BY THE COURT:

                                                 /s/ David R. Strawbridge, USMJ
                                                 DAVID R. STRAWBRIDGE
                                                 UNITED STATES MAGISTRATE JUDGE
